UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 5)* Unifi, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) October 12, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [_] Rule 13d-1(b) [x] Rule 13d-1(c) [] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Exchange Act (however, see the Notes). SCHEDULE 13G CUSIP No.: 904 1NAME OF REPORTING PERSON William M. Sams 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [X] 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION United States 5SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY 6SHARED VOTING POWER OWNED BY 0 EACH 7SOLE DISPOSITIVE POWER REPORTING PERSON 8SHARED DISPOSITIVE POWER WITH 0 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.0% 12TYPE OF REPORTING PERSON IN SCHEDULE 13G CUSIP No.: 904 1NAME OF REPORTING PERSON Marlin Sams Fund, L.P. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [X] 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 5SOLE VOTING POWER NUMBER OF SHARES 0 BENEFICIALLY 6SHARED VOTING POWER OWNED BY 0 EACH 7SOLE DISPOSITIVE POWER REPORTING 0 PERSON 8SHARED DISPOSITIVE POWER WITH 0 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.0% 12TYPE OF REPORTING PERSON PN Item 1(a).Name of Issuer: The name of the Issuer is Unifi, Inc. Item 1(b).Address of Issuer’s Principal Executive Offices: The Issuer’s principal executive offices are located at 7201 W. Friendly Ave., Greensboro, NC27410-6237. Item 2(a).Name of Person Filing: This Amendment No. 5 to Schedule 13G is filed on behalf of William M. Sams, individually and Marlin Sams Fund, L.P., a Delaware limited partnership (the “Partnership”) (collectively, the “Reporting Persons”). Item 2(b).Address of Principal Business Office or, if None, Residence: The principal executive offices of the Partnership are located at 645 Fifth Avenue, Suite 702, New York, NY10022. The principal business address for the individual Reporting Person is 750 North St. Paul, Suite 1650, Dallas, TX75201. Item 2(c).Citizenship: The Partnership is a Delaware limited partnership. The individual Reporting Person is a member of Marlin Sams GenPar, LLC, a Delaware limited liability company, which is the general partner of the Partnership.The individual Reporting person is a citizen of the United States. Item 2(d).Title of Class of Securities: This Amendment No. 5 to Schedule 13G relates to the common stock of the Issuer, par value $.10 per share. Item 2(e).CUSIP Number: The CUSIP number of the common stock is 904 Item 3. Not applicable. Item 4.Ownership. (a)Amount beneficially owned: 1)William M. Sams: 2)Marlin Sams Fund, L.P.: 0 Total: shares (b)Percent of class: 1)William M. Sams: 0.0% 2)Marlin Sams Fund, L.P.: 0.0% Total: 0.0% (c)Number of shares as to which the person has: (i)Sole power to vote or to direct the vote: 1)William M. Sams: 2)Marlin Sams Fund, L.P.: 0 Total: (ii)Shared power to vote or to direct the vote: 1)William M. Sams: 0 2)Marlin Sams Fund, L.P.: 0 Total: 0 (iii)Sole power to dispose or to direct the disposition of: 1)William M. Sams: 2)Marlin Sams Fund, L.P.: 0 Total: (iv)Shared power to dispose or to direct the disposition of: 1)William M. Sams: 0 2)Marlin Sams Fund, L.P.: 0 Total: 0 Item 5.Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than 5 percent of the class of securities, check the following [ X ] Item 6.Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not applicable. Item 8.Identification and Classification of Members of the Group. Not applicable. Item 9.Notice of Dissolution of Group. Not applicable. Item 10.Certifications. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect, other than activities solely in connection with a nomination under §240.14a-11. SIGNATURE After reasonable inquiry and to the best knowledge and belief of the undersigned, the undersigned certifies that the information set forth in this statement is true, correct and complete. Dated:October 23, 2012 /S/ WILLIAM M. SAMS William M. Sams MARLIN SAMS FUND, L.P. By: Marlin Sams GenPar, LLC, General Partner By: /S/ WILLIAM M. SAMS Its: Member
